Citation Nr: 0727753	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder.

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1979 to March 1981.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in June 2007.  A 
transcript is contained in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At his June 2007 hearing the veteran reported having some 
psychiatric treatment prior to service, but that he saw a 
psychiatrist upon enlisting in the Marine Corps, and received 
a clean bill of health.  However, this service entrance or 
service enlistment psychiatric evaluation is not reflected in 
the service medical records (SMRs) contained within the 
claims folder.  A request to the National Personnel Records 
Center (NPRC) should be made for any service folders of 
mental hygiene or other medical evaluation records not yet 
obtained.   

In his present claim for benefits, submitted in November 
2002, the veteran reported having received treatment from 
February 15, 1980, to February 21, 1980, at the Naval Air 
Station Hospital, Millington, Tennessee.  These specific 
dates of continuous treatment over a short interval present 
the possibility of in-service hospitalization at that time.  
The veteran lists in that November 2002 claim, regarding 
illness originating with that February 1980 medical care, 
"borderline schizophrenia bi-polar [versus] schizoaffective-
disorder."  This use of a mixture of psychiatric terms 
suggests that some psychiatric treatment and/or assessment 
may have then taken place.  The RO obtained the veteran's 
SMRs, but these records do not reflect treatment over those 
dates in February 1980, and do not include any records of 
hospitalization.  Because hospitalization records from 
service are frequently kept in a folder separate from that of 
the veteran's general SMRs, and there is no indication that 
the RO made a separate request for service hospitalization 
records, a request should be made to the NPRC, or other 
appropriate sources, for any records of in-service 
hospitalization.  

While it is true that the veteran was separated from service 
with a general discharge, with no psychiatric disorder noted 
on the service separation examination, there is no indication 
of any separate psychiatric evaluation upon service 
separation.  The veteran has reported that he was evaluated 
for his past psychiatric history upon service entrance, and 
hence it would appear that a psychiatric condition should 
have been considered in the course of service, when the 
veteran was, after a time in service, found incapable of 
adequate performance.  Also at his June 2007 hearing, he 
testified to having been severely depressed toward the end of 
his service, though the claims folder contains no record of 
his being evaluated for that condition at that time.  A VA 
psychosocial assessment dated June 7, 2002, concluded that 
the veteran's traumatic encounters in service elevated his 
psychosis, and further concluded that his incapacity to 
continue to serve was due to "early Borderline Schizophrenia 
patterns."  Any records of a service entry mental health 
evaluation, and any of a service medical board, should 
therefore also be sought. 

Regarding the veteran's PTSD claim, establishment of service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  To support his PTSD 
claim, the veteran enumerated three separate incidents in his 
June 2007 hearing testimony.  However, the February 2005 VA 
examiner considered these three events as stressors to 
support a PTSD diagnosis, and concluded that the veteran did 
not have a reaction indicative of PTSD when discussing those 
alleged stressor events, and had no apparent avoidance 
symptoms with regard to his military experiences generally, 
as would be required to support a diagnosis of PTSD due to 
service. 

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  
The Board concludes that, in the absence of a confirmed 
diagnosis of PTSD based on the veteran's alleged stressors, 
as is required to support a PTSD claim, there is no need to 
pursue confirming the occurrence of those alleged stressors.  
38 C.F.R. § 3.304(f).  

The February 2005 VA examiner took issue with the fact that 
the June 7, 2002, psychosocial assessment within the claims 
folder was not signed, with no name of any medical 
professional provided on that document.  The Board notes that 
the June 7, 2002 document, from the VA Community Day Program, 
113 Holland Avenue, Albany, New York, was submitted by the 
veteran, and it appears that a final page or pages may have 
been left off the submitted copy.  The RO should obtain from 
that facility both a complete version of that assessment, 
with the name of its author, and all other unobtained records 
of treatment and evaluation.

The February 2005 VA examiner was notably critical of other 
psychiatric evaluations which found the veteran to suffer 
from PTSD or bipolar disorder, and ardently explained that 
psychoses such as schizophrenia or bipolar disorder were 
genetic disorders and hence could not have been caused by the 
veteran's service or other environmental factors.  The 
veteran himself counters those commentsby stating that this 
psychiatrist failed to consider both "nature and nurture" 
as components to disease, and failed to address questions of 
genetic predisposition versus absolute genetic cause.  

With all due respect for the conclusion of the February 2005 
VA examiner, the Board must point out that the ultimate 
question of service connection for a psychiatric disorder is 
an adjudicative one to be decided by VA adjudicators, not 
medical practitioners.  The Board notes that VA grants 
service connection for claimed psychoses, including bipolar 
disorder and schizophrenia, based upon development of these 
disorders in service.  Were these disorders purely genetic in 
origin, such grants of service connection would be 
unjustified.  38 C.F.R. § 3.303(b).  Thus, the February 2005 
VA examiner erroneously styled the service connection 
question as whether the veteran's experiences in service 
caused his psychosis.  Rather, the law permits service 
connection based upon incurrence in service, where the 
disorder developed or was aggravated during service.  In such 
cases strict questions of causation between military 
experiences and the development of the disorder are 
ultimately irrelevant to the question of service connection.  
38 C.F.R. § 3.303.  Hence, a further VA examination is in 
order, to address the medical questions of etiology of 
claimed mental disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
information he may have concerning 
hospitalization or other treatment or 
evaluation for mental illness before 
service, in service, or in years 
immediately after service.  Also ask him 
to provide any information about current 
care for mental illness.  He should also 
be asked to provide any available 
documentation, and appropriate 
authorization to obtain indicated records.  
The veteran should also be afforded 
appropriate notice as to potential 
downstream issues such as disability 
rating and effective date, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ask him to submit all relevant 
evidence he has, and advise him that it is 
ultimately his responsibility to see that 
pertinent evidence is obtained.  Undertake 
any development indicated by his 
response(s).

2.  Obtain all treatment and evaluation 
records from the VA Community Day Program, 
113 Holland Avenue, Albany, New York.  The 
RO should also obtain a complete copy, 
bearing the name of the author, of the 
June 7, 2002 psychosocial assessment of 
the veteran, from that facility.  The RO 
should also obtain any other VA treatment 
records not yet obtained.  

3.  Contact the NPRC and any appropriate 
services sources, and obtain any service 
folders bearing records of mental hygiene 
evaluation or treatment, both pre-service 
and in service; any service folders 
bearing records of hospitalizations before 
service or in service; and any service 
folders bearing medical board evaluations.  
The RO should emphasize in these requests 
that an enlistment psychiatric evaluation, 
as well as a psychiatric treatment - 
possibly a hospitalization - from February 
15, 1980, to February 21, 1980, at the 
Naval Air Station Hospital, Millington, 
Tennessee, were reported, but their 
records have not been obtained.  It should 
be noted that the hospitalization records 
may be filed at the NPRC under the name of 
the facility, U.S. Naval Air Station 
Hospital, Millington, Tennessee, and not 
the veteran.  Copies of the requests made, 
and all responses and records received, 
should be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  Thereafter, afford the veteran a VA 
psychiatric examination by an examiner other 
than the one who conducted the VA examination 
in February 2005, to address the nature and 
etiology of his claimed psychosis.  The claims 
folder must be available to the examiner for 
review in conjunction with the examination.  
Any indicated, non-invasive tests should be 
conducted, to include psychological testing.  
The examiner should address the following:

a.  What current psychiatric disorders are 
present (meeting prescribed criteria under the 
DSM)?  

b.  For each disorder identified, is it at least 
as likely as not that the disorder developed in 
service, is causally related to an injury or 
disease in service, or is otherwise causally 
related to the veteran's period of service from 
July 1979 to March 1981, or is such a 
relationship to service unlikely?  In answering 
this question, the examiner should note and 
address records of psychiatric evaluation or 
treatment in service, the veteran's 
unsatisfactory performance in service and 
associated general discharge from service, post-
service psychiatric treatment records, records 
of substance abuse after service (and the 
associated question of whether the veteran was 
self-medicating for psychiatric illness), and 
psychiatric evaluations after service.  

c.  If, at the time of the examination, the 
claims folder contains a service enlistment 
psychiatric evaluation or other medical evidence 
documenting pre-service psychiatric illness, the 
examiner should address whether it is at least 
as likely as not that the pre-existing disorder 
was aggravated, i.e., increased in severity over 
the pre-service status, during service.  

d.  In answering the above questions, the 
examiner should be advised that, except to the 
extent he/she is answering the question in 
subparagraph "c", above, a presumption of 
soundness upon entrance into service is in 
effect, and hence the examiner should not 
provide any opinion based on an assumption that 
a psychiatric disorder pre-existed service.

e.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

f.  Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability

g.  The examiner should provide complete 
explanations for his/her opinions.

5.  Thereafter, a DRO should readjudicate the 
remanded claims de novo.  If any of the 
benefits sought are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

